NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


GARY RONALD WARREN,                               No. 14-16300

                Petitioner - Appellant,           D.C. No. 4:12-cv-00314-JGZ

    v.
                                                  MEMORANDUM*
CRAIG APKER,

                Respondent - Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                     Jennifer G. Zipps, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Federal prisoner Gary Ronald Warren appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a section

2241 petition, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008), and we

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Warren contends that he has been unlawfully confined since 2002. His

various arguments in support of this claim fail. The record reflects that the Bureau

of Prisons (“BOP”) properly aggregated Warren’s various federal sentences and

provided him with a parole release date. See 18 U.S.C. § 4206(d); United States v.

West, 826 F.2d 909, 912 (9th Cir. 1987) (consecutive federal sentences are

aggregated into a single sentence by which parole eligibility is calculated).

Contrary to Warren’s contention, the Sentencing Reform Act of 1984 does not

entitle him to an earlier parole release date. See Stange v. U.S. Parole Comm'n,

875 F.2d 760, 762 (9th Cir. 1989). Moreover, the existence of the United States

Parole Commission has not “expired” such that Warren is entitled to an earlier

parole release date. See United States Parole Commission Extension Act of 2013,

Pub. L. No. 113-47, 127 Stat. 572. To the extent that Warren claims that his parole

release date has been calculated in violation of the ex post facto clause, he has not

shown that he been subjected to any increased punishment. See Garner v. Jones,

529 U.S. 244, 250 (2000).

      We reject Warren’s claim that the district court abused its discretion by

declining to entertain claims raised for the first time in Warren’s objections to the

                                          2                                     14-16300
magistrate judge’s recommendation.    See United States v. Howell, 231 F.3d 615,

621 (9th Cir. 2000). We also reject Warren’s contentions that the district court

violated his First Amendment rights and erred by denying his motion for a

polygraph test.

      Warren’s motion for judicial notice is granted; all other pending motions are

denied.

      AFFIRMED.




                                         3                                  14-16300